In re Triggs, Larry; — Plaintiffs); applying for 2nd motion to enforce this Court’s Order dated April 8,1996; Parish of Orleans, Criminal District Court, Div. “G”, No. 201-827.
Motion to Enforce granted. The judge of Section “G” Orleans Parish Criminal District Court is ordered to comply within 30 days of this date with this Court’s prior orders, see State ex rel. Triggs v. Whitley, 95-0251 (La. 3/3/95), 650 So.2d 261; State ex rel Triggs v. Whitley, 95-0251 (La. 4/6/96), 671 So.2d 330, and to furnish proof of compliance to this Court.
JOHNSON, J., not on panel.